Case
Case 5:18-cv-00920-G
     5:18-cv-00920-G Document
                     Document 88-1
                              49-8 Filed
                                   Filed 09/06/19
                                         06/03/19 Page
                                                  Page 1
                                                       1 of
                                                         of 14
                                                            14
Case
Case 5:18-cv-00920-G
     5:18-cv-00920-G Document
                     Document 88-1
                              49-8 Filed
                                   Filed 09/06/19
                                         06/03/19 Page
                                                  Page 2
                                                       2 of
                                                         of 14
                                                            14
Case
Case 5:18-cv-00920-G
     5:18-cv-00920-G Document
                     Document 88-1
                              49-8 Filed
                                   Filed 09/06/19
                                         06/03/19 Page
                                                  Page 3
                                                       3 of
                                                         of 14
                                                            14
Case
Case 5:18-cv-00920-G
     5:18-cv-00920-G Document
                     Document 88-1
                              49-8 Filed
                                   Filed 09/06/19
                                         06/03/19 Page
                                                  Page 4
                                                       4 of
                                                         of 14
                                                            14
Case
Case 5:18-cv-00920-G
     5:18-cv-00920-G Document
                     Document 88-1
                              49-8 Filed
                                   Filed 09/06/19
                                         06/03/19 Page
                                                  Page 5
                                                       5 of
                                                         of 14
                                                            14
Case
Case 5:18-cv-00920-G
     5:18-cv-00920-G Document
                     Document 88-1
                              49-8 Filed
                                   Filed 09/06/19
                                         06/03/19 Page
                                                  Page 6
                                                       6 of
                                                         of 14
                                                            14
Case
Case 5:18-cv-00920-G
     5:18-cv-00920-G Document
                     Document 88-1
                              49-8 Filed
                                   Filed 09/06/19
                                         06/03/19 Page
                                                  Page 7
                                                       7 of
                                                         of 14
                                                            14
Case
Case 5:18-cv-00920-G
     5:18-cv-00920-G Document
                     Document 88-1
                              49-8 Filed
                                   Filed 09/06/19
                                         06/03/19 Page
                                                  Page 8
                                                       8 of
                                                         of 14
                                                            14
Case
Case 5:18-cv-00920-G
     5:18-cv-00920-G Document
                     Document 88-1
                              49-8 Filed
                                   Filed 09/06/19
                                         06/03/19 Page
                                                  Page 9
                                                       9 of
                                                         of 14
                                                            14
Case
Case 5:18-cv-00920-G
     5:18-cv-00920-G Document
                     Document 88-1
                              49-8 Filed
                                   Filed 09/06/19
                                         06/03/19 Page
                                                  Page 10
                                                       10 of
                                                          of 14
                                                             14
Case
Case 5:18-cv-00920-G
     5:18-cv-00920-G Document
                     Document 88-1
                              49-8 Filed
                                   Filed 09/06/19
                                         06/03/19 Page
                                                  Page 11
                                                       11 of
                                                          of 14
                                                             14
Case
Case 5:18-cv-00920-G
     5:18-cv-00920-G Document
                     Document 88-1
                              49-8 Filed
                                   Filed 09/06/19
                                         06/03/19 Page
                                                  Page 12
                                                       12 of
                                                          of 14
                                                             14
Case
Case 5:18-cv-00920-G
     5:18-cv-00920-G Document
                     Document 88-1
                              49-8 Filed
                                   Filed 09/06/19
                                         06/03/19 Page
                                                  Page 13
                                                       13 of
                                                          of 14
                                                             14
Case
Case 5:18-cv-00920-G
     5:18-cv-00920-G Document
                     Document 88-1
                              49-8 Filed
                                   Filed 09/06/19
                                         06/03/19 Page
                                                  Page 14
                                                       14 of
                                                          of 14
                                                             14
